March 26, 2010


Mr. Frank Gerhardt Cawley
Whitehurst & Cawley, L.L.P.
4560 Belt Line Road, Suite 200
Addison, TX 75001


Mr. Andrew D. Sims
Harris Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, TX 76102-5341
Honorable John H. Fostel
271st District Court Judge
P. O. Box 805
Decatur, TX 76234

RE:   Case Number:  09-0426
      Court of Appeals Number:  02-09-00089-CV
      Trial Court Number:  08-07-513

Style:      IN RE  LAIBE CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cristy Fuqua   |
|   |Ms. Stephanie      |
|   |Robinson           |